IN THE SUPREME COURT OF THE STATE OF DELAWARE

JAMES COPPEDGE & KRISHA §
JOHNSON COPPEDGE,                   §
                                    §
      Defendants Below,             §
      Appellants,                   §          No. 466, 2014
                                    §
      v.                            §
                                    §          Court Below—Superior Court
US Bank National Association, as §             of the State of Delaware,
Trustee for BAFC 2007-3 assignee §             in and for Kent County,
of Mortgage Electronic Registration §          C.A. No. K11L-02-042
System, Inc., as nominee for §
American Home Mortgage,             §
                                    §
      Plaintiff Below,              §
      Appellee.                     §

                             Submitted: September 29, 2014
                              Decided: November 5, 2014

Before HOLLAND, RIDGELY, and VALIHURA, Justices.

                                          ORDER

        This 5th day of October 2014, upon consideration of the appellants’ opening

brief, the appellee’s motion to affirm,1 and the record below, it appears to the Court

that:

        (1)   The appellants, James Coppedge and Krisha Johnson Coppedge (the

“Coppedges”), filed an appeal from the Superior Court’s August 22, 2014 order


1
  The Court has not considered the Coppedges’ request to respond to the motion affirm, which is
essentially a response to the motion to affirm. Under Supreme Court Rule 25(a), a response to a
motion to affirm is not permitted unless it is requested by the Court.
denying their motion to set aside a prior judgment and to stay a sheriff’s sale. The

appellee, US Bank National Association, as Trustee for BAFC 2007-3 assignee of

Mortgage Electronic Registration System, Inc., as nominee for American Home

Mortgage (“Bank”), has moved to affirm the Superior Court’s judgment on the

ground that it is manifest on the face of the opening brief that the appeal is without

merit.2 We agree and affirm.

          (2)    The record reflects that, in February 2011, the Bank filed a complaint

against the Coppedges seeking to foreclose on their property located at 52 Barkley

Court, Dover, Delaware 19904 (the “Property”), due to their failure to make

mortgage payments.         The complaint was filed pursuant to 10 Del. C. § 3901(a),

which requires the defendant to file an affidavit setting forth the nature of any

defense with factual specificity.       Instead of filing the required affidavit, the

Coppedges filed a document titled “Affidavit of Rebuttal to Complaint by

Counterclaim and Petition for Sanctions” that failed to conform either to the

Superior Court Civil Rules or to the requirements of Section 3901. The Coppedges

also filed additional unintelligible documents.

          (3)    The Bank moved for summary judgment, requesting that the Superior

Court strike the Coppedges' answer to the complaint, deem the allegations in the

complaint admitted under Section 3901(d), enter judgment in favor of the Bank,

2
    Supr. Ct. R. 25(a).

                                             2
and bar any future frivolous pleadings by the Coppedges. By an order and opinion

dated September 15, 2011, the Superior Court, deeming the allegations in the

complaint to be admitted under Section 3901(d), granted the Bank's motion for

summary judgment. On appeal, this Court affirmed the judgment of the Superior

Court.3

         (4)    The Bank proceeded to a sheriff’s sale, but the sale was stayed after

the Coppedges filed for bankruptcy. After the bankruptcy action was dismissed,

the Bank filed an alias writ of levari facias on June 10, 2014 to reinitiate the sale

process. James Coppedge then filed a document titled “Petition/Motion to Set

Aside Judgment of Sheriff’s Sale Due to Full Settlement of the Accounting and

Stay Proceeding Pending Trial By Jury, Pursuant to FRCP Rule 12(b)6(1)(2),

11(b), 11(c), Title USC 1933, 18 USCA §§ 1961(5), 1962(c), 18 USC 241, 242.”

The Bank opposed the motion, arguing that the mortgage remained in default and

the Coppedges continued to make unintelligible arguments.                    Based upon its

September 2011 decision and in the absence of anything significant provided by

the Coppedges since that decision, the Superior Court denied the motion. This

appeal followed.

         (5)    On appeal, the Coppedges assert a variety of confusing claims that can

be fairly summarized as follows: (i) they were deprived of a jury trial; (ii) the

3
    Coppedge v. US Bank Nat’l Ass’n, 2011 WL 6393197 (Del. Dec. 19, 2011).

                                              3
mortgage debt was discharged by a $465,958.57 money order or personal check;

(iii) the Bank did not respond to various affidavits sent by the Coppedges; (iv) an

artificial entity cannot sue living persons; (v) the Superior Court lacked personal

jurisdiction and subject matter jurisdiction; (vi) the Bank did not provide the

original, wet ink note; and (vii) the Bank cannot foreclose on the Property. We

review the denial of a motion to set aside a judgment and a motion to stay for

abuse of discretion.4

       (6)    The Coppedges have not shown they were entitled to a jury trial after

they failed to answer the complaint in compliance with 10 Del. C. § 3901, the

Superior Court granted the Bank’s motion for summary judgment, and this Court

affirmed the judgment of the Superior Court. The Coppedges also fail to cite any

relevant authority in support of their contentions that: (i) the Bank was required to

respond to the various affidavits they sent; (ii) the Bank could not sue living

persons; and (iii) the Bank had to produce an original, wet ink note in order to

foreclose on the Property.        The record reflects that the Superior Court had

jurisdiction over the parties and the subject matter of the Bank’s claim.

       (7)    The record also reflects that the mortgage debt remained unsatisfied.

The $465,958. 57 money order to be paid from a United States Treasury Account


4
  In re Marta, 672 A.2d 984, 987 (Del. 1996) (denial of motion to stay reviewed for abuse of
discretion); Battaglia v. Wilmington Sav. Fund Soc’y, 379 A.2d 1132, 1135 (Del. 1977) (denial
of motion to open judgment is within discretion of Superior Court).

                                             4
funded by an alleged $465,958.57 payment to the Internal Revenue Service and the

$465,958.57 personal check with the handwritten notations “Certified,” “For

E.F.T. Only,” and “Not For Deposit” were returned to the Coppedges with a

request for payoff by legal U.S. tender. Finally, the record does not support the

Coppedges’ claim that the Bank was unable to foreclose on the Property. Under

these circumstances, the Superior Court did not err in concluding that there was no

basis for setting the aside the prior judgment and in denying the motion to set aside

the prior judgment and to stay the sheriff’s sale.

      NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.



                                               BY THE COURT:

                                               /s/ Henry duPont Ridgely
                                               Justice




                                           5